Title: To Benjamin Franklin from Daniel Charles O’Connell, [12 February 1783]
From: O’Connell, Daniel Charles
To: Franklin, Benjamin


Paris wednesday morning [February 12, 1783]
Mr. O’Connell has the honour to present his respects to his Excellency Dr. Franklin, requests he may be so good to grant him a quarter of an hour’s Audience on friday Morning about some business, If that Day shu’d not be convenient to his Excellency Mr. O’Connell shall wait on him any other moment he shall be pleased to appoint.
 
Notation: O’Connell.
